DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 9, 10 and 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Moran et al. (WO 2019/074873).
Regarding claim 1, Moran et al. teach a wavelength converting structure (LED package; Fig. 1A, [0006]) comprising: a phosphor structure (140; Fig. 1A, [0051]) comprising a top surface (the top surface of 140), an oppositely positioned bottom surface (the bottom surface of 140), and side walls (side walls of 140) connecting the top and bottom surfaces (the top and bottom surfaces of 140); and side wall reflectors (the left and right 150/130s in Fig. 1A; Fig. 1A, [0052, 0050]), each one of the sidewall reflectors (the left or right 150/130 in Fig. 1A) being disposed on or adjacent a corresponding one of the sidewalls of the phosphor structure (the left or right side wall of 140 in Fig. 1A), each of the side wall reflectors (the left or right 150/130 in Fig. 1A) comprising a specular reflection layer (the left and right 150s in Fig. 1A, e.g. silver coating, i.e. a specular reflection layer; Fig. 1A, [0052]) and a diffusive or diffractive light scattering layer (130 of anodized aluminum, an embodiment of the light scattering layer disclosed in paragraph [0045] of the specification, the anodized aluminum layer is a diffusive light scattering layer evident from paragraph [0058] of Bergström et al. (US 2021/0041970); Fig. 1A, [0050]) disposed between the corresponding sidewall (the left or right side wall of 140 in Fig. 1A) and the specular reflection layer (the left and right 150s in Fig. 1A; see Fig. 1A). 
Regarding claim 3, Moran et al. teach the wavelength converting structure of claim 1, wherein the light scattering layer (130) of each one of the sidewall reflectors (the left or right 150/130 in Fig. 1A) is disposed on the corresponding side wall (the left or right side wall of 140 in Fig. 1A), and the specular reflection layer (150) of each one of the sidewall reflectors (the left or right 150/130 in Fig. 1A) is disposed on the corresponding light scattering layer (130; Fig. 1A). 
Regarding claim 7, Moran et al. teach the wavelength converting structure of claim 1, wherein the specular reflection layer (150) of each one of the sidewall reflectors (the left or right 150/130 in Fig. 1A) comprises a Distributed Bragg Reflector ([0052]). 
Regarding claim 9, Moran et al. teach a light emitting device (100; Fig. 1A, [0046]) comprising: a light emitting diode (120/110; Fig. 1A, [0046]); and the wavelength converting structure of claim 1 (150/140/130) positioned in an optical path of light (from 120 to 140) output from the light emitting diode (120/110). 
Regarding claim 10, Moran et al. teach the light emitting device of claim 9, wherein: the light emitting diode (120/110) comprises a transparent substrate (110 of sapphire which is transparent; Fig. 1A, [0047]) having a top surface (the top surface of 110), an oppositely positioned bottom surface (the bottom surface of 110), and side walls (side walls of 110) connecting the top and bottom surfaces (the top and bottom surfaces of 110); and the wavelength converting structure (150/140/130) is disposed on the top surface of the transparent substrate (the top surface of 110; see Fig. 1A). 
Regarding claim 13, Moran et al. teach the wavelength converting structure of claim 1, wherein the light scattering layer (130) of each one of the sidewall reflectors (the left or right 150/130 in Fig. 1A) is disposed on the corresponding side wall (the left or right side wall of 140 in Fig. 1A), and the specular reflection layer (150) of each one of the sidewall reflectors (the left or right 150/130 in Fig. 1A) is disposed on the corresponding light scattering layer (130; see Fig. 1A). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al. as applied to claim 1 above, and further in view of Chamberlin et al. (US 2019/0198720).
Regarding claim 2, Moran et al. teach wherein the phosphor structure (140).
Moran et al. do not teach the phosphor structure is or comprises a ceramic phosphor plate.
In the same field of endeavor of LEDs, Chamberlin et al. teach the phosphor structure (1050; Fig. 1B, [0031]) is or comprises a ceramic phosphor plate ([0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Moran et al. and Chamberlin et al., and to use the ceramic phosphor plate as the phosphor structure as taught by Chamberlin et al., because the ceramic phosphor plate is one of the common options of the phosphor structure as taught by Chamberlin et al. ([0031]). 
 Claims 4, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al. as applied to claims 1, 3 and 13 above.
Regarding claim 4, Moran et al. teach wherein the specular reflection layer (150) of each one of the sidewall reflectors (the left or right 150/130 in Fig. 1A) is disposed on a surface of the corresponding light scattering layer (130; see Fig. 1A). 
Moran et al.  does not teach explicitly the corresponding light scattering layer having a roughness RA less than or equal to 500 nanometers.
Moran et al.  teach that the corresponding light scattering layer (the corresponding light scattering layer (130) can be anodized aluminum ([0050]) and anodized aluminum would have a roughness RA less than or equal to 500 nanometers as anodized aluminum is the embodiment of the light scattering layer in the current application ([0045] of the current application). 
Regarding claim 8, Moran et al. teach wherein each one of the side wall reflectors (150/130) has a total thicknesses perpendicular to the corresponding side wall (the left or right side wall of 140 in Fig. 1A). 
Moran et al.  does not teach total thicknesses less than or equal to about 50 microns
Parameters such as the total thicknesses of the side wall reflectors in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to prevent any cracking and delamination during device fabrication [(0049]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the total thicknesses of the side wall reflectors within the range as claimed in order to prevent any cracking and delamination during device fabrication [(0049]).
Regarding claim 14, Moran et al. teach wherein the specular reflection layer (150) of each one of the sidewall reflectors (the left or right 150/130 in Fig. 1A) is disposed on a surface of the corresponding light scattering layer (130).
Moran et al. does not teach explicitly the corresponding light scattering layer having a roughness RA less than or equal to 500 nanometers.
Moran et al.  teach that the corresponding light scattering layer (the corresponding light scattering layer (130) can be anodized aluminum ([0050]) and anodized aluminum would have a roughness RA less than or equal to 500 nanometers as anodized aluminum is the embodiment of the light scattering layer in the current application ([0045] of the current application). 
Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2015/0263243 A1) in view of Musashi et al. (US 2019/0259926).
Regarding claim 1, Nakagawa et al. teach a wavelength converting structure (Fig. 1) comprising: a wavelength converter (30; Fig. 1, [0031]) comprising a top surface (the top surface of 30), an oppositely positioned bottom surface (the bottom surface of 30), and side walls (sidewalls of 30) connecting the top and bottom surfaces (the top and bottom surfaces of 30); and side wall reflectors (the left and right 20/45 in Fig. 1; Fig. 1, [0019, 0023]), each one of the sidewall reflectors (the left and right 20/45 in Fig. 1) being disposed on or adjacent a corresponding one of the sidewalls of the wavelength converter (the left or right sidewalls of 30), each of the side wall reflectors (the left and right 20/45 in Fig. 1) comprising a specular reflection layer (45 of white resin; Fig. 1, [0023]) and a diffusive or diffractive light scattering layer (20 having scatters 23 in a binder, an embodiment of the diffusive light scattering layer disclosed in paragraph [0046] of the specification; Fig. 1, [0026]) disposed between the corresponding sidewall (the left or right sidewalls of 30) and the specular reflection layer (45; see Fig. 1).
Nakagawa et al. do not teach a wavelength converter is a phosphor structure.
In the same field of endeavor of light emitting device, Musashi et al. teach a wavelength converter (120A; Fig. 7, [0097]) is a phosphor structure (a silicone resin and phosphor; [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Nakagawa et al. and Musashi et al., and to use the phosphor structure as the wavelength converter as taught by Musashi et al., because Nakagawa et al. teach a wavelength converter 30 but do not teach the actual material of the wavelength converter ([0020]) and Musashi et al. teach that the phosphor combined with silicone can be used as the wavelength converter ([0097]). 
Regarding claim 6, Nakagawa et al. teach the wavelength converting structure of claim 1, claim A1, wherein the light scattering layer (20) of each one of the sidewall reflectors (the left and right 20/45 in Fig. 1) comprises light scattering particles (23; Fig. 1, [0026]) disposed in a silicone binder ([0026]).

Response to Arguments
Applicant’s amendments, filed 03/01/2022, overcome the rejections to claims 1-4, 6-10 and 13-14 under 35 U.S.C. 112.  The rejections to claims 1-4, 6-10 and 13-14 under 35 U.S.C. 112 have been withdrawn.
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        6/2/2022